DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The earliest priority date for the invention, believed to be drawn to Figures 21-22, appears to be 9/20/2018.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connector of Claims 1, 7, and 12 must be shown with element numbers or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim elements are interpreted under 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to Claims 1, 7, and 12, it is unclear exactly what structure is referred to by the connector and what functionality it includes.  It is believed that the connector refers to element 1630 in Figures 16 and 21-22; however, the specification does not label said element as a connector, but rather, a nose cone.  Also see drawing objection above.  Further, given the recitation of “a rotation of the connector around the main axis of rotation rotates the first position of the first paddle to the second position of the second paddle,” it is unclear if the connector includes a movement function or if this rotation results from simply manually rotating the device.  If the connector does have movement function, applicant is requested to show what structure provides said movement and where this is supported in the specification.  In the claims below, it is assumed that the connector refers to element 1630 as discussed and does not provide a movement function.  However, clarification is requested.
In regard to Claims 1, 7, and 12, the recitation of “smooth” is a relative term which renders the claim indefinite. The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because it is unclear what surface characteristics must be present for the paddle to be smooth.  Furthermore, the term “smooth” infers surface characteristics, while the specification appears to define the smooth paddle to be “non-sampling” (0078 publication).  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The term “smooth” is used by the claim to mean “non-sampling/does not have abrasive/collector material” while the accepted meaning is “having an even and regular surface or consistency, free from perceptible projections, lumps, or indentations.”  The term is indefinite because the specification does not clearly redefine the term to not include the accepted meaning.  Clarification is requested.
In regard to Claims 4 and 17, the recitation of “the epithelial layer” and “the histological sample” lack proper antecedent basis.
In regard to Claims 5-6, 10-12, and 19, the term “approximately” is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention such as what constitutes approximately 100, 180, 250 degrees or approximately 0.1 mm to 100 mm.
In regard to Claims 8 and 13, it is unclear what differences exist between the materials “cloth, fabric, tissue.”  Clarification is requested.
Claims 2-6, 8-11, and 13-20 are rejected by virtue of dependency on the above claims.


Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng (US Pub No. 20070270715 – cited by applicant).
	
In regard to Claim 1, Ng discloses a frictional Tissue Sampling and Collection (FTSC) device for obtaining a histological sample from an epithelial layer comprising: 
(i) a first paddle 20 with a first side and a second side, best seen in Figure 2; 
(ii) a second paddle 20 (another one, best seen in Figure 2), where the second paddle is smooth – bottom surface of paddle 13/20 is smooth because it does not have bristles 15, best seen in Figure 2 (0038); 
(iii) a connector 30, 31, 32 with a main axis of rotation, adapted to connect the first paddle at a first position to the second paddle at a second position, where a rotation of the connector around the main axis of rotation rotates the first position of the first paddle to the second position of the second paddle, best seen in Figure 1-2 (0041); and 
(iv) an abrasive material 15, 29 associated with one or both the first side and the second side (0036, 0040). 

2. The FTSC device according to claim 1, where the abrasive material is selected from the group consisting of a steel wool gauze, steel wool pad, metal mesh scouring pad, plastic mesh scouring pad, VELCRO.RTM. hooks, KYLON.RTM., glass fiber, cat gut, rayon hooks, nylon hooks, wire loops, radial DREMEL.RTM. brush, bristle brush 15 (0036), loofah, sterile pads, cotton swab with salt, and shark skin. 
5, 10. The FTSC device according to claim 1, where the rotation is between: a lower limit of approximately one hundred (100) degrees; and an upper limit of approximately two hundred and fifty (250) degrees – a rotation of the first to the second paddle would be about 120 degrees due to the presence of three paddles.
6, 11. The FTSC device according to claim 1, where the rotation is approximately one hundred and eight (180) degrees – 120 to 180 degrees rotation would move from the first to about the second position.

In regard to Claim 7, Ng discloses a frictional Tissue Sampling and Collection (FTSC) device for obtaining a sample from an epithelial layer comprising: 
(i) a first paddle 20 with a first side and a second side, best seen in Figure 2; 
(ii) a second paddle 20 (another one, best seen in Figure 2), where the second paddle is smooth – bottom surface of paddle 13/20 is smooth because it does not have bristles 15, best seen in Figure 2 (0038); 
(iii) a connector 30, 31, 32 with a main axis of rotation, adapted to connect the first paddle at a first position to the second paddle at a second position, where a rotation of the connector around the main axis of rotation rotates the first position of the first paddle to the second position of the second paddle, best seen in Figure 1-2 (0041); and 
(iv) a collector material 15, 29 associated with one or both the first side and the second side – collects mucus (0036-0037, 0040). 

8. The FTSC device according to claim 7, where the collector material is selected from the group consisting of dry sponges, wool, plastic (0039), cotton, cloth, fabric, tissue, hair, paper, paper towels, felt, monofilament cloth, poly filament cloth, loops woven perpendicular to cloth material, and VELCRO.RTM. loop material. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12, 13, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Zwart (US Pat No. 6193674 – cited by applicant).

In regard to Claim 12, Ng disclose a frictional Tissue Sampling and Collection (FTSC) device for collecting a sample from an epithelial layer comprising:
(i) a first paddle 20 with a first side and a second side, best seen in Figure 2; 
(ii) a second paddle 20 (another, best seen in Figure 2), where the second paddle is smooth, bottom surface of paddle 13/20 is smooth because it does not have bristles 15, best seen in Figure 2 (0038); 
(iii) a connector 30, 31, 32 with a main axis of rotation, adapted to connect the first paddle at a first position to the second paddle at a second position, where rotation of the connector around the main axis of rotation by approximately one hundred and eight (180) degrees rotates the first position of the first paddle to the second position of the second paddle and rotates the second position of the second paddle to the first position of the first paddle (see 112 rejection above), best seen in Figure 1-2 (0041); 
(iv) an abrasive material 15, 29 associated with the first side, where the abrasive material is adapted to abrade the epithelial layer to dislodge the sample, best seen in Figure 1 (0036, 0040).
	However, Ng does not expressly disclose (v) a collector material associated with the second side, where the collector material is adapted to collect the sample dislodged by the first side of the first paddle. 
	Zwart teach that it is well-known in the art to provide an analogous tissue sampling and collection device comprising a paddle 14 with a first and second side, the first side with abrasive material 15 and the second side with a collector material 15 adapted to collect the sample dislodged by the first side of the first paddle to provide a configuration that works well for older women or women with a slit shaped cervix, best seen in Figure 2 (abst, Col.1: 41-44; Col.2: 28-30, 39-51; Col.3: 60-67).
In regard to Claim 19: Zwart discloses the abrasive material is separated from the collector material by a distance between a lower limit of approximately 10.sup.-5 meter; and an upper limit of approximately 10.sup.-2 meter – this range is 0.1 mm to 100 mm, and Zwart discloses the thickness as less than 2 mm (Col.4: 1-6).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ng such that a collector material associated with the second side, where the collector material is adapted to collect the sample dislodged by the first side of the first paddle as taught by Zwart to effectively provide a configuration for the tissue sampling and collection device that optimizes use with older women or those with slit shaped cervix.

13. Ng disclose the FTSC device according to claim 12, where the collector material is selected from the group consisting of dry sponges, wool, plastic (0039), cotton, cloth, fabric, tissue, hair, paper, paper towels, felt, monofilament cloth, poly filament cloth, loops woven perpendicular to cloth material, and VELCRO.RTM. loop material. 
15. Ng disclose the FTSC device according to claim 12, where the abrasive material is selected from the group consisting of a steel wool gauze, steel wool pad, metal mesh scouring pad, plastic mesh scouring pad, VELCRO.RTM. hooks, KYLON.RTM., glass fiber, cat gut, rayon hooks, nylon hooks, wire loops, radial DREMEL.RTM. brush, bristle brush (0036), loofah, sterile pads, cotton swab with salt, and shark skin. 


Claims 3, 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng, or Claims 14, 16, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Zwart as applied to claim 1 and 7 respectively, and further in view of Lonky et al (US Pub No. 20110172557 – cited by applicant).

In regard to Claims 3-4 and 16-17, Ng or Ng in combination with Zwart disclose the invention above but do not expressly disclose the abrasive material comprises a plurality of fenestrated loops with an orientation and a spacing of the plurality of fenestrated loops adapted to abrade the epithelial layer to dislodge the histological sample. 
In regard to Claims 9 and 14, Ng or Ng in combination with Zwart disclose the invention above but do not expressly disclose the collector material is an absorbent. 
	In regard to Claim 20, Ng in combination with Zwart disclose the invention above but do not expressly disclose the first paddle is adapted to immerse one or both the collector material and the abrasive material in a preserving solution.
	Lonky et al teach that it is well-known in the art to provide an analogous tissue sampling and collection device comprising the abrasive material with a plurality of fenestrated loops 22 with an orientation and a spacing of the plurality of fenestrated loops adapted to abrade the epithelial layer to dislodge the histological sample (0060-0062).
	Lonky et al teach the collector material is an absorbent, wherein a fabric is considered absorbent (0007).
	Lonky et al teach immersing one or both the collector material and the abrasive material in a preserving solution to maintain the sample after collection (0084).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ng or Ng in combination with Zwart as indicated above, such that the abrasive material comprises a plurality of fenestrated loops with an orientation and a spacing of the plurality of fenestrated loops adapted to abrade the epithelial layer to dislodge the histological sample as taught by Lonky et al, to provide an equally as effective means for abrading the tissue sample as desired; to have the collector be absorbent in the manner taught by Lonky et al to effectively collect the abraded tissue sample; and to immerse one or both the collector material and the abrasive material in a preserving solution as taught by Lonky et al to maintain the sample after collection.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Zwart as applied to claim 12 above, and further in view of Lee-Sepsick et al (US Pub No. 20130158429).
	Ng in combination with Zwart do not expressly disclose one or more of the first/second paddle, the abrasive material and the collector material comprise an antimicrobial agent.  Lee-Sepsick et al teach that it is well-known in the art to provide an antimicrobial agent on an analogous tissue sampling and collection device to provide the benefits associated therewith during sampling (0079). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ng as modified by Zwart such that one or more of the paddle, the abrasive material and the collector material comprise an antimicrobial agent as taught by Lee-Sepsick et al to effectively provide antimicrobial properties to reduce contamination of sampling and collection device with undesired microbial material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791


/DEVIN B HENSON/Primary Examiner, Art Unit 3791